Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites a “means for spreading a solution containing a material of interest onto the air-water interface of water, without producing air flow to disturb the air-water interface”.  The only corresponding structure in the disclosure is an electrospraying device (specification pages 14-15).  Thus the broadest reasonable interpretation of this means is an electrospraying device and equivalents thereof. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (Langmuir 1995,11, 1257-1260), further in view of Browner (US 6126086).
Johnson is directed towards a system for forming a film on the surface of an air-
water interface by providing a solution containing a material of interest and spreading
the solution onto an air-water interface (abstract). The system comprises a trough containing water defining an air-water interface between air and the water and means for spreading a solution of interest onto the air-water interface.  It teaches it can be dropwise, but that by using an ultrasonic nozzle positioned over the air-water interface to nebulize the solution and thus spread it at the interface.  While the system is capable of disrupting the air water interface with nitrogen (not air), that is only a subset of how it was used, with other experiments being performed without disruption (page 1258, “Film Production Conditions section”).   It specifically teaches the use of an ultrasonic nozzle to nebulize the solution and teaches that while adding the material dropwise produced cracks and ring-shaped artifacts, the nebulized spray had no such cracks or artifacts (page 1259, Monomer Application). Johnson teaches that this improvement in the quality of the films was produced without using gas to disrupt the air-water interface. As a contrast, it has a different embodiment where it intentionally introduces gas flow to disrupt the surface and so to disrupt the growing film into small crystals (figure 6), thus it is readily apparent that the system is capable of operating (and designed to) where a gas flow is not supplied to disrupt the air-water interface.
As discussed in the 112 6th interpretation above, the only structure disclosed for the spreading function in the specification was an electrospraying device, which Johnson does not teach using to nebulize the solution.
	However, Browner is directed towards nebulizing systems and methods, and more specifically electrospray systems (abstract). It teaches that ultrasonic nebulization is also known to effectively nebulize solutions, but the droplet size varies with the
frequency of the system and they are much more expensive than the (electrospray)
coaxial tube nebulizers (col 2, lines 20-35). It teaches using an electrospray system
instead of an ultrasonic system to nebulize in order to achieve similar results as the
ultrasonic system, but at “greatly reduced costs” (col 6, lines 22-28).
Thus, it would have been obvious to a person of ordinary skill in the art at the
time of invention to use an electrospraying device as taught by Browner in the system of Johnson to nebulize the solution of Johnson in order to achieve the high quality results similar to the ultrasonic nebulization, but at greatly reduced costs (claims 1-2).
Claim 6: In Johnson, the solution is propanediol (material
of interest) in chloroform solvent, which can be considered a stock solution which has
been diluted with chloroform to the desired concentration, and so does not include other
materials that could be considered a surface modification, it can be considered that a
stock solution of the material of interest is devoid of a surface modification (page 1258,
phase characterization of the monomer section). 

Claims 1, 2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) in view of Johnson (Langmuir 1995,11,1257-1260), further in view of Browner (US 6126086).
Claims 1-2: Vogel teaches a system and method for forming monolayer films (abstract).  The system comprises providing a solution containing a material of interest.  The stock solution is explicitly produced in a surfactant free manner (page 1721, colloid synthesis section), and so the stock solution of Vogel is reasonably considered to be devoid of a surface modification.  The solution is then spread onto an air-water interface of water, to form a film of the material of interest at the air-water interface (page 1721, Monolayer Crystallization Procedure).  Since it does not teach devices for flowing air (or any gas) over the air-water interface in order to create a very non-disturbed surface, it is readily apparent that the system is capable of not producing an air flow for the purpose of disturbing the air-water interface (page 1721, Monolayer Crystallization Procedure).  
As shown in figure 1A, the Vogel system includes a dropping device to drop the solution into a water trough in order to spread it, it does not teach nebulizing the solution to spread it instead or specifically using an electrospray method to perform that nebulizing.
Johnson is also directed towards a system for forming a film on the surface of an air-water interface by providing a solution containing a material of interest and spreading the solution onto an air-water interface (abstract). The system similarly comprises a trough containing water defining an air-water interface between air and the water and means for spreading a solution of interest onto the air-water interface.  It teaches the spreading means can be dropwise, but also that by using an ultrasonic nozzle positioned over the air-water interface to nebulize the solution and thus spread it at the interface.  While the system is capable of disrupting the air water interface with nitrogen (not air), that is only a subset of how it was used, with other experiments being performed without disruption (page 1258, “Film Production Conditions section”).   It specifically teaches the use of an ultrasonic nozzle to nebulize the solution and teaches that while adding the material dropwise produced cracks and ring-shaped artifacts, the nebulized spray had no such cracks or artifacts (page 1259, Monomer Application). Johnson teaches that this improvement in the quality of the films was produced without using gas to disrupt the air-water interface. As a contrast, it has a different embodiment where it intentionally introduces gas flow to disrupt the surface and so to disrupt the growing film into small crystals (figure 6), thus it is readily apparent that the system is capable of operating (and designed to) where a gas flow is not supplied to disrupt the air-water interface.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to spread the solution of Vogel by a nebulizing step (without disruptive gas flow) instead of a dropping step, since it was a known way of spreading the solution and was taught to be particularly effective in order to reduce the presence of defects in the film on the water surface.
As discussed in the 112 6th interpretation above, the only structure disclosed for the spreading function in the specification was an electrospraying device, which Johnson does not teach using to nebulize the solution.
	However, Browner is directed towards nebulizing systems and methods, and more specifically electrospray systems (abstract). It teaches that ultrasonic nebulization is also known to effectively nebulize solutions, but the droplet size varies with the
frequency of the system and they are much more expensive than the (electrospray)
coaxial tube nebulizers (col 2, lines 20-35). It teaches using an electrospray system
instead of an ultrasonic system to nebulize in order to achieve similar results as the
ultrasonic system, but at “greatly reduced costs” (col 6, lines 22-28).
Thus, it would have been obvious to a person of ordinary skill in the art at the
time of invention to use an electrospraying device as taught by Browner in the system of Vogel in view of Johnson to nebulize the solution of Johnson in order to achieve the high quality results similar to the ultrasonic nebulization, but at greatly reduced costs (claims 1-2).
Claims 5-7, 9, 10: Vogel teaches that the material of interest, specifically exemplified to be an aqueous (water solvent) colloidal dispersion (stock solution, claim  7) to which ethanol (which is water miscible, claim 4) has been added (claim 6) as another solvent (claim 2, page 1721, Monolayer Crystallization Procedure).   
Claim 8: Vogel teaches the stock solution is explicitly produced in a surfactant free manner (page 1721, colloid synthesis section), and so the system of Vogel is capable of operating with stock solutions which are reasonably considered to be devoid of a surface modification (page 1721, Monolayer Crystallization Procedure).  
Claim 11: Vogel teaches that their material of interest can be a colloid of nanoparticles, such as the 130nm particles is exemplifies (page 1722, right column).  
Claim 12: Vogel teaches the system is capable of forming monolayer films (abstract).  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) in view of Johnson (Langmuir 1995,11,1257-1260), in view of Browner (US 6126086), further in view of Lotus (US 20120295097).
Claim 3: Browner teaches that the electrospray system includes a needle end  (distal end of the inner capillary (col 5, lines 16-29), which is connected to a power supply (col 3, lines 8-15) and a pump to control the flow rate of solution, however it teaches using a capillary pump (col 9, lines 21-30) rather than a syringe pump.
Lotus is also directed toward electrostatic spraying of solvents [0003].  However, it teaches using a syringe pump to control the flow rate of solution to be electrostatically sprayed [0026].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a syringe and syringe pump instead of a capillary pump to control the flow rate of solution in Browner, because it was known alternative pumping technique used in the prior art for this purpose and doing so would produce no more than predictable results (claim 3).
Claim 4: Vogel in view of Johnson in view of Browner does not specifically teach using a grounding wire with the electrostatic sprayer.
Lotus is also directed toward electrostatic spraying of solvents (which can contain particles) [0003].  However, it teaches that in order to direct the sprayed solvent towards the collection surface (which would be the air-water surface of Vogel), a ground wire or even a grounding plane should be placed just below the collection surface [0033].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a grounding wire in the water below the air water interface in order to ground the air water interface collection surface and thus direct the solution towards that surface (claim 4).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712